In re: Alvin Louis Dillard applying for writs of certiorari, prohibition and mandamus.
Writ granted. See Order.
On considering the petition of the relator in the above entitled and numbered matter,
Ordered that the Honorable Louis H. Padgett, Jr., Judge of the Twenty-Sixth Judicial District Court, Parish of Bossier, grant to the defendant-relator, Alvin Louis Dillard, an out-of-time appeal, appoint additional counsel with five years experience at the bar if there is a finding of indigency, and to direct the Clerk of Court for the Parish of Bossier to prepare a transcript for appeal purposes and to set a return date for the filing of said record in this Court.